                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CRIMINAL ACTION NO. 5:20-CR-1-TBR

UNITED STATES OF AMERICA,                                                          PLAINTIFF

v.

MARK EASLEY,                                                                      DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Mark Easley’s Motion to Dismiss the

Indictment, Motion to Reopen Detention Hearing, and Motion for Release of Property. [DN 19].

The Government responded, [DN 22, 23, 24], and filed a Motion for Psychiatric or Psychological

Examination, [DN 27]. Defendant replied. [DN 29]. These matters are ripe for adjudication. At

this time, the Court will address Defendant’s Motion to Dismiss the Indictment, Defendant’s

Motion for Release of Property, and the Government’s Motion for Psychiatric or Psychological

Examination. The Court will determine whether to grant Defendant’s Motion to Reopen Detention

Hearing after the psychiatric examination is complete. For the reasons stated herein, Defendant’s

Motion to Dismiss the Indictment, [DN 19], is DENIED; Defendant’s Motion for Release of

Property, [DN 19], is DENIED; and the Government’s Motion for Psychiatric or Psychological

Examination, [DN 27], is GRANTED.

                                       BACKGROUND

       On January 14, 2020, a grand jury charged the Defendant with one count of possession of

a firearm by a prohibited person. [DN 9]. The Indictment states:


              On or about December 21, 2019, in the Western District of Kentucky,
        Crittenden County, Kentucky, the defendant, MARK A. EASLEY a/k/a/ MARK
        ALLEN EASLEY, with knowledge that he was a person who had been
        committed to a mental institution on October 24, 2019, pursuant to an order in
        case number 19-H-00018-001 in Lyon District Court, Eddyville, Kentucky, and

                                                1
         on November 6, 2019, pursuant to an order is [sic] case number 19-H-00526-
         001 in Christian District Court, Hopkinsville, Kentucky, possessed in an
         affecting interstate commerce the following firearms, to wit: (1) a Sig Sauer
         model P938 Equinox, 9 millimeter semiautomatic pistol, bearing serial number
         52B064246; (2) a Kimber, model Classic Custom Target, .45 caliber
         semiautomatic pistol, bearing serial number K011802; (3) a Ruger, model 10/22,
         .22 LR caliber rifle, bearing serial number 248-28689; (4) a Ruger, model M77
         Mark II, .220 SWIFT caliber bolt action rifle, bearing serial number 787-50556;
         (5) a Beretta Pietro S.P.A., model A390 Silver Mallard, 12 gauge shotgun,
         bearing serial number U12147E; (6) a Marlin, model 1894, .44 REM MAG
         caliber semiautomatic rifle, bearing serial number 25138700; (7) a Browning,
         model A-Bolt, .22-250 caliber bolt action rifle, bearing serial number
         80851NV817; (8) a Ruger, model 10/22, .22 LR caliber semiautomatic rifle,
         bearing serial number 252-04084; (9) a RG Industries, model RG14, .22 caliber
         revolver, bearing serial number L552183; and (10) a FMJ, model D, .45/.410
         caliber derringer, bearing serial number AXXXXXXXX, and ammunition.

         In violation of Title 18, United States Code, Sections 922(g)(4) and 924(a)(2).

Id. at 17–18.

        On February 14, 2020, Defendant was arraigned and entered a plea of not guilty. [DN 18].

On February 21, 2020, Defendant filed a Motion to Dismiss the Indictment and a Motion for

Release of Property. [DN 19]. The Government responded and filed a Motion for Psychiatric or

Psychological Examination. [DN 22, 24, 27]. The Court will address each motion in turn.

   I.      Motion to Dismiss the Indictment

        An indictment must generally provide a “plain, concise, and definite written statement of

the essential facts constituting the offense charged . . . .” Fed. R. Crim. P. 7(c)(1). An indictment

properly charges a criminal offense if it “first, contains the elements of the offense charged and

fairly informs a defendant of the charge against which he must defend, and second, enables him to

plead an acquittal or conviction in bar of future prosecutions.” United States v. Anderson, 605 F.3d

404, 411 (6th Cir. 2010) (quoting Hamling v. United States, 418 U.S. 87, 117 (1974)). If the

indictment uses the statutory language of the offense to state the charge, it is presumed sufficient

so long as such language “fully and unambiguously states all of the elements of the offense.”


                                                 2
United States v. McAuliffe, 490 F.3d 526, 531 (6th Cir. 2007) (quoting United States v. Superior

Growers Supply, Inc., 982 F.2d 173, 176 (6th Cir. 1992)). Such a description must be accompanied

by a statement of facts to inform the defendant of the specific offense with which he is charged.

Id. (internal citation omitted). “An indictment must assert facts . . . which, if proved, would

establish prima facie the defendant's commission of [the] crime.” United States v. Younes, 194 F.

App’x. 302, 307 (6th Cir. 2006) (citing United States v. Superior Growers Supply, Inc., 982 F.2d

173, 177 (6th Cir. 1992)).

       According to Rule 12(b), “a party may raise by pretrial motion any defense, objection, or

request that the court can determine without a trial on the merits.” Fed. R. Crim. P. 12(b)(1). In

particular, under Rule 12(b)(3)(B), a defendant may file a motion alleging a defect or insufficiency

in the indictment. “Rule 12 directs the district court to make preliminary findings of fact necessary

to decide the questions of law presented by pre-trial motion as long as the court's findings on the

motion do not invade the province of the jury.” United States v. Buckler, No. 3:09-CR-00045-R,

2011 WL 1380235, at *1 (W.D. Ky. Apr. 12, 2011) (quoting United States v. Craft, 105 F.3d 1123,

1126 (6th Cir. 1997)). “[C]ourts evaluating motions to dismiss do not evaluate the evidence upon

which the indictment is based.” United States v. Landham, 251 F.3d 1072, 1080 (6th Cir. 2001).

Therefore, “[a]n indictment valid on its face may not be dismissed on the ground it is based on

inadequate or insufficient evidence.” United States v. Jones, No. CRIM.A. 6:09-16-S-DC, 2009

WL 2972934, at *1 (E.D. Ky. Sept. 11, 2009) (citing United States v. Jones, No. 1:05–CR–132,

2006 U.S. Dist. LEXIS 9269, at *2 (E.D. Tenn. Feb. 16, 2006)). “[A] pretrial motion to dismiss

the indictment cannot be based on a sufficiency of the evidence argument because such an

argument raises factual questions embraced in the general issue.” United States v. Kelley, No. 1:08-

CR-51, 2008 WL 5517559, at *5 (E.D. Tenn. Oct. 24, 2008) (emphasis added) (quoting United



                                                 3
States v. Williams, No. CR 406-186, 2006 WL 3218704, * 1 (S.D. Ga. Nov. 3, 2006)). “Although

at the pre-trial stage, the court may review the legal sufficiency of the indictment, it may not . . .

review the sufficiency of the proof that will be offered in support of the indictment's allegations or

second-guess the grand jury's probable cause findings.” Id. (quoting Williams, 2006 WL 3218704,

at * 1) (internal quotation marks omitted).

       In this case, Defendant argues that the Indictment should be dismissed because he is not a

“prohibited person” under 18 U.S.C. § 922. [DN 19 at 49]. Specifically, Defendant claims that no

court has adjudged him “‘mentally defective’ nor has the United States Government produced any

documents that would prove/suggest that Defendant is ‘mentally defective.’” Id. Moreover,

Defendant asserts that even if he was a “prohibited person,” “there is no evidence Defendant was

aware or served notice of the prohibition” to possess firearms. Id. Finally, Defendant claims that

the Court lacks jurisdiction over this case because the Government has presented insufficient

evidence to establish that the firearms traveled in interstate commerce. Id. at 50.

       In response, the Government argues that the Motion to Dismiss should be denied because

the Defendant “raises questions of fact that must be considered by the factfinder at trial, as to

whether he has been” adjudged mentally defective or committed to a mental institution. [DN 22 at

84]. Additionally, the Government contends that whether the firearms were possessed in or

affecting interstate commerce is a factual determination to be made by the jury. Id. Since “Rule 12

does not permit such an analysis prior to trial,” the Government request the Court deny the Motion

to Dismiss. Id.

       The Court agrees with the Government. Defendant argues that the Indictment should be

dismissed because there is insufficient evidence to establish he is a prohibited person pursuant to

18 U.S.C. § 922(g)(4) and that the firearms traveled in interstate commerce. Therefore, Defendant



                                                  4
seeks to have this Court review the Indictment on impermissible grounds given that the Court

cannot “review the sufficiency of the [evidence] that will be offered in support of the indictment's

allegations” in a motion to dismiss the indictment. Kelley, 2008 WL 5517559, at *5 (citation

omitted). The Indictment sets out all of the elements of 18 U.S.C. § 922(g)(4), gives notice to

Defendant of the charge he faces, and is sufficiently specific to enable Defendant to plead double

jeopardy in a subsequent proceeding. See Anderson, 605 F.3d at 411. Accordingly, this Court

simply cannot dismiss an indictment, which is valid on its face, on the ground that it is based upon

insufficient evidence. Jones, 2009 WL 2972934, at *1 (citation omitted). Accordingly,

Defendant’s Motion to Dismiss the Indictment, [DN 19], is DENIED.

   II.      Motion for Release of Property

         On December 21, 2019, law enforcement officers obtained a search and seizure warrant

for Defendant and his residence. [DN 24 at 89]. The warrant specifically authorized the seizure of

“all firearms, magazines, and ammunition.” Id. Later that day, law enforcement officers located

Defendant while he was driving a vehicle. Id. The officers stopped the vehicle and searched

Defendant, locating a pistol on his right hip. Id. at 90. Defendant provided a key to his residence

and law enforcement searched the premise pursuant to the warrant. Id. Nine additional firearms

were discovered inside the residence. Id. On January 14, 2020, a grand jury indicted Defendant on

one count of possession of a firearm by a prohibited person. Id. The Indictment also included a

Notice of Forfeiture stating that pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461, “all firearms

and ammunition involved in the charged offense shall be forfeited to the United States.” Id.

         In the current motion, Defendant moves the Court to direct the United States to release the

firearms to his counsel. [DN 19 at 56–57]. Defendant claims he conveyed and/or assigned his

interest in the firearms to his counsel in exchange for representation. Id. Thus, Defendant argues,



                                                  5
the continued seizure of the firearms deprives him of his Sixth Amendment right to counsel. Id. at

52.

       Defendant relies solely on Luis v. United States, 136 S. Ct. 1083, 1087, 194 L. Ed. 2d 256

(2016) to support his argument. Id. In that case, Sila Luis was charged with paying kickbacks,

conspiring to commit fraud, and engaging in other crimes related to health care. Luis, 136 S. Ct.

1083, 1087, 194 L. Ed. 2d 256 (2016). The district court entered an order prohibiting Luis from

dissipating or otherwise disposing assets up to $45 million in hopes of preserving funds for

payment of restitution and other criminal penalties. Id. at 1087–88. The Government and Luis

agreed that the court’s order would prevent Luis from “using her own untainted funds, i.e., funds

not connected with the crime, to hire counsel to defend her in her criminal case.” Id. at 1088. Upon

review, the Supreme Court vacated the lower court’s judgment and remanded the case, finding that

“the pretrial restraint of legitimate, untainted assets needed to retain counsel of choice violates the

Sixth Amendment.” Id. In reaching this decision, the Court emphasized the fact that Luis’s assets

where untainted:


         [T]he property here is untainted; i.e., it belongs to the defendant, pure and
         simple. In this respect it differs from a robber's loot, a drug seller's cocaine, a
         burglar's tools, or other property associated with the planning, implementing, or
         concealing of a crime. The Government may well be able to freeze, perhaps to
         seize, assets of the latter, “tainted” kind before trial. As a matter of property law
         the defendant's ownership interest is imperfect. The robber's loot belongs to the
         victim, not to the defendant. [citation omitted]. The cocaine is contraband, long
         considered forfeitable to the Government wherever found. See, e.g., 21 U.S.C.
         § 881(a) (“[Controlled substances] shall be subject to forfeiture to the United
         States and no property right shall exist in them”); Carroll v. United States, 267
         U.S. 132, 159, 45 S.Ct. 280, 69 L.Ed. 543 (1925) (describing the seizure of
         “contraband forfeitable property”). And title to property used to commit a crime
         (or otherwise “traceable” to a crime) often passes to the Government at the
         instant the crime is planned or committed. See, e.g., § 853(c) (providing that the
         Government's ownership interest in such property relates back to the time of the
         crime).



                                                  6
Id. at 1090.

        Pursuant to Luis, Defendant argues that “it is unlawful for the United States Government

to freeze and/or seize assets belonging to a Defendant under a pretense of forfeiture if those assets

(which are not per se contraband) are being used to acquire the counsel of Defendant’s choice.”

[DN 19 at 52]. In response, the Government asserts that “defendant’s reliance on Luis v. United

States is misplaced.” [DN 24 at 91]. Specifically, the Government argues that “the property in

question is clearly tainted as it constitutes ten firearms that the Grand Jury has alleged were

illegally possessed.” Id. Moreover, the Government notes that 18 U.S.C. § 924(d)(1) provides

“[a]ny firearm or ammunition involved in or used in any knowing violation of subsection . . . (g) .

. . of section 922 . . . shall be subject to seizure and forfeiture” and 21 U.S.C. § 853 “vests in the

United States all right, title and interest in property, upon the commission of the act giving rise to

the forfeiture.” Id.

        Pursuant to the Sixth Amendment, a criminal defendant has the right “to have the

Assistance of Counsel for his defense.” U.S. Const., amend. VI. “One element of that right is the

right to have counsel of one’s choice.” Lewis v. Smith, No. 1:12-CV-1109, 2016 WL 11262518, at

*12 (W.D. Mich. Dec. 6, 2016), report and recommendation adopted, No. 1:12-CV-1109, 2017

WL 116597 (W.D. Mich. Jan. 12, 2017) (citing United States v. Gonzalez–Lopez, 548 U.S. 140,

148 (2006)). “[I]n Luis, the Supreme Court held that the pretrial restraint of legitimate, untainted

assets needed to pay a reasonable fee for the assistance of counsel of choice violated the Sixth

Amendment. United States v. Sadiq, No. CR 12-20272, 2017 WL 3457175, at *2 (E.D. Mich. Aug.

11, 2017) (citing Luis, 136 S. Ct. at 1088, 1096). However, in this case, Defendant’s reliance on

Luis is misplaced given that the assets in question are undoubtedly tainted due to their involvement

in the alleged criminal act. The Grand Jury charged Defendant with possessing ten firearms after



                                                  7
being committed to a mental institution in violation of 18 U.S.C. § 922(g)(4). [DN 9]. Without the

firearms, there would be no crime. Thus, the property in this case is more akin to “a robber’s loot,

[or] a drug seller’s cocaine” than funds completely unassociated with a fraudulent health care

scheme. See Luis, 136 S. Ct. at 1090. Moreover, the Court notes that Defendant has not argued

that the firearms are untainted by the alleged crime. Accordingly, the Court concludes that

Defendant’s claim under Luis fails. The Motion for Release of Property is DENIED.

   III.      Motion for Psychiatric or Psychological Examination

          Finally, the Government moves the Court to enter an order appointing a psychiatrist or

psychologist to examine Defendant in order to determine if he is competent to understand the

proceedings against him and properly assist in his own defense. [DN 27 at 99]. Defendant “takes

no position” in response to the Government’s motion. [DN 29 at 121]. Accordingly, the

Government’s Motion for Psychiatric or Psychological Examination is GRANTED.

                                         CONCLUSION

          For the reasons set forth herein, IT IS HEREBY ORDERED: Defendant’s Motion to

Dismiss the Indictment, [DN 19], is DENIED; Defendant’s Motion for Release Property, [DN 19],

is DENIED; and the Government’s Motion for Psychiatric or Psychological Examination, [DN

27], is GRANTED. The Court will enter a separate Order contemporaneous to this Memorandum

Opinion and Order regarding the Motion for Psychiatric or Psychological Examination.

          IT IS SO ORDERED.




                                                                 March 19, 2020

CC: Attorneys of Record
                                                 8
